UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4930
MILTON HARDY,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Samuel G. Wilson, Chief District Judge;
                 Glen E. Conrad, Magistrate Judge.
                           (CR-01-49)

                      Submitted: March 27, 2002

                       Decided: April 15, 2002

     Before WIDENER, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Phillip R. Lingafelt, GLENN, FELDMANN, DARBY &
GOODLATTE, Roanoke, Virginia, for Appellant. John L. Brownlee,
United States Attorney, Sharon Burnham, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.
2                      UNITED STATES v. HARDY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Milton Hardy appeals the district court’s order affirming Hardy’s
conviction for stalking, a Class A misdemeanor, 18 U.S.C.A. § 13
(West 2000) (incorporating Va. Code Ann. § 18.2-60.3 (Michie
1996)). See Fed. R. Crim. P. 58(g). We have reviewed the record and
the district court’s judgment and find no reversible error. We find the
Government’s evidence proves Hardy, on more than one occasion,
engaged in conduct directed at Ida McBride with the intent to place
McBride in reasonable fear of death, criminal sexual assault, or bodily
injury, or with the knowledge that his actions would cause McBride
fear. See Bowen v. Commonwealth, 499 S.E.2d 20, 22 (Va. App.
1998). We further find federal jurisdiction existed because several
instances of Hardy’s conduct occurred on federal property. See 18
U.S.C.A. § 13 (incorporating Va. Code Ann. § 18.2-60.3). Accord-
ingly, we affirm the district court’s order. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                           AFFIRMED